NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLBERT F. NICHOLS,                             No.    17-15862

                Petitioner-Appellant,           D.C. No.
                                                3:13-cv-00671-MMD-WGC
 v.

ISIDRO BACA, Warden; ATTORNEY                   MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Nevada state prisoner Colbert F. Nichols appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nichols contends, and the state concedes, that the district court erred by

adjudicating his claims on the merits without first requiring the state to submit all

relevant portions of the state court records, including trial transcripts. In light of

Nasby v. McDaniel, 853 F.3d 1049, 1053-54 (9th Cir. 2017), which was decided

after the district court's decision in this case, we agree that remand is required. On

remand, the district court should reconsider its rulings on all claims, including its

procedural rulings regarding exhaustion, after a full and complete review of the

relevant state court record.

      In light of the complexity of the issues involved and counsel’s familiarity

with this case, the Federal Public Defender’s Office of the District of Nevada is

requested to continue to represent Nichols until the conclusion of these section

2254 proceedings.

      Appellant’s motion to remand is denied as moot.

      VACATED and REMANDED with instructions.




                                           2                                      17-15862